Name: Commission Regulation (EC) No 623/94 of 21 March 1994 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  foodstuff
 Date Published: nan

 22. 3. 94 No L 78/7Official Journal of the European Communities COMMISSION REGULATION (EC) No 623/94 of 21 March 1994 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria HAS ADOPTED THIS REGULATION : Article 1 Products falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria and qualifying for an annual tariff quota with a degressive levy, in accordance with the arrangements provided for in the Interim Agree ­ ment concluded with Bulgaria, may be imported into the Community in accordance with the provisions of this Regulation . The levy reduction rate applicable and the quantities that may be imported during the first six months of 1994 shall be as set out in the Annex hereto. Article 2 To be admissible, applications for import licences must be accompanied by the original of the proof of origin, in the form of an EUR-1 certificate issued in Bulgaria in accordance with Protocol 4 of the Interim Agreement for the products in question . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade related matters between the European Economic Community and the European Coal and Steel Community of the other part ('), and in particular Article 1 thereof, Whereas the Interim Agreement provides for the opening of a tariff quota with a degressive levy for preparations of a kind used in animal feeding, falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria ; Whereas this type of management requires close collabo ­ ration between the Member States and the Commission which must, in particular, be able to monitor the progress made in using up the tariff quota and inform the Member States thereof ; Whereas provision should be made for licences for the import of the products in question within the framework of the quota to be issued after a scrutiny period and with, where necessary, a single percentage reduction being fixed for the quantities applied for ; Whereas, in particular, checks should be made to ensure that the products are of Bulgarian origin ; Whereas it is necessary to specify the information to be included in applications and licences ; Whereas, with a view to the sound management of the scheme, provision should be made for the security rela ­ ting to import licences within the framework of the said scheme to be fixed at ECU 25 per tonne ; Whereas the measures adopted for the application of the Interim Agreement and provided for in this Regulation should take effect on 1 January 1994 ; whereas, however, the measures should initially be limited to the first six months of 1994 to take account of the Additional Protocol to the Interim Agreement concluded with Bulgaria ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . Applications for import licences shall be lodged with the competent authorities in each of the Member States on the first working day of the week by 1 p.m., Brussels time. The licence application must relate to a quantity equal to or greater than five tonnes of product and may not exceed 500 tonnes. 2. Member States shall send the import licence appli ­ cations to the Commission by telex or fax, by 6 p.m. at the latest, Brussels time, on the day they are lodged. 3 . By the Friday following the day on which the appli ­ cations are lodged, the Commission shall notify the Member States by telex or fax of the outcome of the licence applications. 4. Upon receipt of the Commission notification, Member States shall issue the import licences . The term of validity of the licence shall be calculated from the date it is issued. 5 . The quantity released for free circulation may not be greater than that indicated in sections 17 and 18 of the import licence. To this end, the figure '0' shall be entered in section 19 of the said licence.(') OJ No L 333, 31 . 12. 1993, p. 16. No L 78/8 Official Journal of the European Communities 22. 3 . 94 Prelevement rÃ ©duit de 40 % [Annexe du rÃ ¨glement (CE) n0 623/94], Prelievo ridotto del 40 % [Allegato del regolamento (CE) n . 623/94], Article 4 In the case of products to be imported qualifying for the reduction of the levy provided for in Article 1 , the import licence application and the licence itself shall include : (a) in section 8 , the word 'Bulgaria' ; the licence requires that importation takes place from this country ; (b) in section 24, one of the following indications : Met 40 % verlaagde heffing [Bijlage bij Verordening (EG) nr. 623/94], Direito nivelador reduzido de 40 % [Anexo do regula ­ mento (CE) n? 623/941. ExacciÃ ³n reguladora reducida un 40 % [Anexo del Reglamento (CE) n ° 623/94], NedsÃ ¦ttelse af importafgiften med 40 % [Bilag i forordning (EF) nr. 623/94], ErmÃ ¤Ã igung der AbschÃ ¶pfung um 40 % [Anhang der Verordnung (EG) Nr. 623/94], Article 5 The amount of the security for the import licences provided for by this Regulation shall be ECU 25 per tonne. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã ºÃ ±Ã Ã ¬ 40% [Ã Ã ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 623/94], 40 % levy reduction [Annex of Regulation (EC) No 623/94], This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX The quantities imported under the CN codes referred to in this Annex benefit from a 40 % reduction in the duty and levy during the first six months of 1994. CN code Description Total quantity which may be importedbetween 1 January and 30 June 1994 2309 90 31 Preparations of a kind used in animal 2309 90 41 feeding 1 120 tonnes